North, J.
This suit arose out of tbe same accident as Perch v. Railroad Co., ante, 227. Tbe controlling facts and applicable law are tbe same in tbe two cases. In tbe Perch Case on rebearing a majority of tbe court beld that under tbe record tbe defendant was entitled as a matter of law to judgment in its favor. Accordingly judgment for defendant by direction of tbe trial judge in tbe instant case must be affirmed. Costs to appellee.
Bushnell, C. J., and Sharpe, Boyles, Chandler, McAllister, Wiest, and Btitzel, JJ., concurred.